This is an action in contract brought to recover the purchase price of an automobile. Trial was by court, and, after a finding of facts, judgment was rendered for the plaintiff. The defendant brings the case to this Court on exceptions.
The bill of exceptions states that the transcript of the evidence is made a part of the bill for the purpose of showing the exceptions taken, their setting and connection, and also for the *Page 367 
purpose of testing the sufficiency of the evidence to support the findings and judgment. It appears by the bill that the defendant seasonably excepted to the judgment.
The only point briefed by the defendant is that of the claimed insufficiency of the evidence to support the finding that there was a contract of sale between the parties. But the record does not disclose that any exception to the finding upon this, or any other ground, was taken below, and consequently the question is not before us for consideration. Temple et ux. v. Atwood, 100 Vt. 371, 372, 137 A. 321, and cases cited; Corey v. McLean, 100 Vt. 90, 91, 135 A. 10.
The exception to the judgment does not raise the question whether the findings were warranted by the evidence. Wilson v.Barrows, 96 Vt. 344, 346, 119 A. 422; Wolcott v. Mongeon,88 Vt. 361, 364, 92 A. 457.
Judgment affirmed.